 DES MOINESGLOVE CO., ETC.225Des Moines Glove Co.,subsidiary of Victor Comptometer Corp.ofAmericaandAmalgamated Meat Cutters and ButcherWorkmen AFL-CIO, Leather Division,Petitioner.Case No.18-RC-5570.March 2, 1964DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted September 24, 1963, bythe Regional Director for the Eighteenth Region, among the em-ployees in the unit described below.After the election the partieswere furnished a tally of ballots which shows that of approximately90 eligible voters, 89 cast ballots, of which 39 were for, and 46 against,the Petitioner, 2 were challenged, and 2 were void.' The challengedballots are insufficient in number to affect the results of the election.Thereafter, the Petitioner filed timely objections to conduct affectingthe election results.Pursuant to the Board's Rules and Regulations, the Regional Di-rector conducted an investigation and, on November 14, 1963, issuedand duly served upon the parties his report on objections in whichhe recommended that objection No. 1 be sustained, and that the elec-tion be set aside and a new one directed. The Employer filed timely-exceptions to the report.In view of the issues of fact raised by theEmployer's exceptions, the Regional Director informed the partiesand the Board that he would reconsider his report and, on Decem-ber 30, 1963, the Regional Director issued and duly served upon theparties his supplemental report on objections in which he reaffirmed.his recommendation that the election be set aside.The Employer filed-timely exceptions to the Regional Director's supplemental report.Pursuant to the provisions of Section 3(b) of the Act, the Board-'has delegated its powers in connection with this case to a three-member-panel [Chairman McCulloch and Members Leedom and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of,.Section 9(c) (1) and and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the following em-ployees of the Employer constitute a unit appropriate for the pur-146 NLRB No. 24. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining within the meaning of Section 9 (b)of the Act :All production and maintenance employees of the Employer, exclud-ing office clerical and professional employees, guards, and supervisorsas defined in the National Labor Relations Act, as amended.5.We have considered the Regional Director's reports and the ex-ceptions thereto, and hereby adopt the findings and recommendationsof the Regional Director.'Accordingly, we shall set aside the election and direct that a newelection be held.[The Board set aside the election conducted herein on September24, 1963.][Text of Direction of Second Election omitted from publication.]1In its exceptionsto thesupplementalreport theEmployerobjects to the RegionalDirector's action in treating the exceptionsto his firstreport as a "motion for reconsidera-tion."The Employercontendsthat the Board should have passed upon its exceptions tothe first reportand ordered a hearingon the factualissuesraised.Wefind no merit inthiscontention.The Regional DirectorIn effect decided tosupplement his considerationof objection No. 1 beforethe Board passed upon his recommendations, and noprejudiceIs shown to have resultedtherefrom,as the Employerhas had opportunity to file excep-tions to the supplemental report.The Employer contendsthat theRegionalDirectorerred in concluding that, becausethe Employerhad no establishedplan for periodic ormerit wage increases,the wage adjustments granted to five employees12 days before theelection were given to influence the results.In support of thiscontentionit alleges thatFreund, the Employer's new plant manager,had announcedto employees at the time heassumed his duties on May 2, 1963,that a survey of the wagestructure would be under-taken in orderto correctany wage inequities,that the employeesknew this survey wasin progress,and that by the nature of the survey wage adjustments would notbe effectu-ated according to a regular or periodic plan.However,in our opinion,becauseof theflexibility of the survey and the absence of an explanationof why theincreases weregranted before instead of after the election,we do not believethat the Employer hassatisfied the burden of showing that the grantingof theincreaseswas timed forreasonsother thanto influence the election results.SeeGlosser Bros., Inc.,120 NLRB 965,966-967.Detroit Mailers Union No. 4, International Mailers UnionandDetroit Gravure Corporation.Case No. 7-CD-92.March 3,1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act following acharge filed by Detroit Gravure Corporation, herein called the Em-ployer, alleging that Detroit Mailers Union No. 4, InternationalMailersUnion, herein called 'theMailers, had violated Section8(b) (4) (D), by threatening, coercing,or restrainingthe Employerfor purposes of compelling it to assign certain work to employeesrepresented by theMailers,rather than to employees represented byDetroit Paper Handlers' and Plate Handlers' Union No. 10, Inter-146 NLRB No. 23.